 


109 HRES 292 IH: Commending the State of Kuwait for granting women certain important political rights.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 292 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Crowley submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the State of Kuwait for granting women certain important political rights. 
 
Whereas on May 16, 2005, the Parliament of the State of Kuwait amended Article 1 of the Election Law 35 of 1962, providing female citizens of Kuwait the right to vote and run in the 2007 elections; 
Whereas the rights of women are of paramount importance in international human rights, to be respected and promoted regardless of historical, cultural, or religious heritage; 
Whereas the active advancement of women’s rights throughout the world is and remains an important policy priority of the United States; and 
Whereas the Department of State recognizes that the Kuwaiti parliamentary vote of May 16, 2005, was an important step forward for the women of Kuwait and the nation as a whole, and the United States views this step as a positive development on the road to political reform, serving as a positive example for other governments and societies in the region that are on the path to political freedom, inclusion of women, and full democratization; Now, therefore, be it 
 
That House of Representatives— 
(1)commends the women and Government of the State of Kuwait for providing female citizens of Kuwait the right to vote and hold public office; 
(2)urges the full participation of Kuwaiti women in the political life of their country in accordance with the rights granted under Article 1 of the Election Law 35 of 1962, as amended; and 
(3)encourages the Government of Kuwait to further fully support this parliamentary initiative and to continue taking positive steps to achieve full modernization of its political system and lasting democratic reform. 
 
